Hall, Presiding Judge.
1. Where a person is on trial under an indictment for involuntary manslaughter in the commission of an unlawful act, a correct charge on the law of involuntary manslaughter in the commission of a lawful act in an unlawful manner, even though not authorized by the evidence, is not harmful error where the defendant was convicted for the indicted offense. Elder v. State, 224 Ga. 704 (164 SE2d 118).
2. The evidence supports the verdict.

Judgment affirmed.


Deen and Stolz, JJ., concur.

H. J. Thomas, Jr., for appellant.
Eldridge W. Fleming, District Attorney, William F. Lee, Jr., for appellee.